In Banc.
Appellants move to strike respondent's additional abstract of record from the files for the reason that it contains only the opinion of the judge of the trial court together with findings of fact and conclusions of law.
Section 405, Or. L., as amended by chapter 134, General Laws of Oregon for 1927, provides that:
"* * * findings of fact and conclusions of law shall be separate from the decree, and shall be filed with the clerk and incorporated in and constitute a part of the judgment roll of said cause; and such findings of fact shall have the same force and effect and be equally conclusive as the verdict of a jury in an action at law, except on appeal to the supreme court the cause shall be tried anew without reference to such findings."
Under rule 6 of this court, a printed abstract shall contain:
"A copy of so much of the record as may be necessary to a full understanding of the questions presented for decision."
The additional abstract of record in question contains nothing essential to an understanding of the questions presented on appeal. It is an unnecessary expense. The written opinion of the lower court is often helpful, but it has no place in an abstract of record. It more properly belongs in a brief to be considered in the nature of an argument. Neither do we consider findings of fact or conclusions of law essential in an equitable proceeding. What we have said has no *Page 10 
application where findings are made in a law action. In such cases the findings should be set out in the abstract of record.
The motion to strike additional abstract of record is allowed.